

Exhibit 10.3
 
Hartford Loan No. BHM0J4YP7
 
PROMISSORY NOTE
 
$25,000,000.00
July 1, 2010

 
THIS PROMISSORY NOTE (this “Note”) is made as of the 1st day of July, 2010 by
165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a New York limited
liability company (collectively, "Borrower") and HARTFORD LIFE INSURANCE COMPANY
(“Lender”).
 
WITNESSETH:
 
WHEREAS, Hartford Life Insurance Company, Hartford Life and Accident Insurance
Company and Hartford Life and Annuity Insurance Company, each a Connecticut
corporation (collectively, “Lender”) collectively hold that certain Consolidated
Promissory Note dated July 1, 2010 (the “Consolidated Note”) upon which there
exists a present total outstanding principal balance of $45,500,000.00 in the
aggregate; and
 
WHEREAS, Borrower acknowledges, confirms and certifies that there are no
offsets, defenses or counterclaims to the payment of the Consolidated Note and
that the aggregate outstanding principal amount of the Consolidated Note is
$45,500,000.00; and
 
WHEREAS, Borrower and Lender desire to split, amend, modify and restate the
Consolidated Note as three (3) separate notes, each of which shall be secured by
the Property and the aggregate indebtedness thereby to evidence a principal
indebtedness in the amount of $45,500,000.00, together with interest thereon, on
the terms hereinafter set forth;
 
NOW, THEREFORE, Borrower and Lender hereby confirm that the Consolidated Note is
hereby superseded and replaced by, collectively, this Note, that certain
Promissory Note dated the date hereof from Borrower to the order of Hartford
Life and Accident Insurance Company in the stated principal amount of
$10,500,000.00 (the “Hartford Accident Note”) and that certain Promissory Note
dated the date hereof from Borrower to the order of Hartford Life and Annuity
Insurance Company in the stated principal amount of $10,000,000.00 (the “Harford
Annuity Note” and together with the Hartford Accident Note, collectively, the
“Other Notes”), and the indebtedness evidenced by the Consolidated Note has been
amended and restated in the principal amount of Forty-Five Million Five Hundred
Thousand and 00/100 Dollars ($45,500,000.00) together with interest thereon as
provided, collectively, in this Note and the Other Notes, and this Note and the
Other Notes collectively modify and restate, in its entirety, the terms of the
Consolidated Note, as provided in the Other Notes and as follows:
 

 
 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, 165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a
New York limited liability company (collectively, "Borrower"), jointly and
severally promise and agree to pay to the order of HARTFORD LIFE INSURANCE
COMPANY, a Connecticut corporation ("Lender"), in lawful money of the United
States of America, the principal sum of Twenty-Five Million and 00/100 Dollars
($25,000,000.00) or so much thereof as may be outstanding and payable to Lender
under the Fixed Rate Term Loan Agreement of even date herewith by and among
Borrower and Hartford Life Insurance Company, Hartford Life and Accident
Insurance Company, and Hartford Life and Annuity Insurance Company (the "Loan
Agreement"), with interest on the unpaid principal sum owing thereunder at the
rate or rates or in the amounts computed in accordance with the Loan Agreement,
together with all other amounts due Lender under the Loan Agreement, all payable
in the manner and at the time or times provided in the Loan
Agreement.  Capitalized terms used herein, but not defined, shall have the
meanings assigned to them in the Loan Agreement.
 
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due Lender and unpaid under the Loan Agreement
on July 1, 2017, or on any earlier Maturity Date as set forth in the Loan
Agreement.  Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at the office or other location as Lender may
hereafter designate from time to time. Lender reserves the right to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds.
 
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of collateral at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
 
This Note evidences a portion of the principal amount advanced to, interest due
from and all amounts otherwise owed by Borrower under the Loan Agreement, and,
together with the Other Notes, are collectively defined as the “Note” in the
Loan Agreement.  This Note is secured by the liens and security interests
created under the Loan Documents (including those arising under the
Mortgage).  Reference is made to the Loan Agreement for provisions relating to
repayment of the indebtedness evidenced by this Note, including mandatory
repayment, acceleration following default, late charges, default rate of
interest, limitations on interest, restrictions on prepayment, and participation
interest (if any).
 

 
2

--------------------------------------------------------------------------------

 

Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 12 of the Loan Agreement.  This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York and of the United States of America.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER BORROWER NOR
LENDER SHALL BE RESPONSIBLE OR LIABLE TO THE OTHER OR TO ANY OTHER PERSON FOR
ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHICH MAY BE ALLEGED AS A
RESULT OF THIS NOTE, OR THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING ANY
BREACH OR OTHER DEFAULT BY ANY PARTY HERETO.
 
TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON THE TRANSACTION CONTEMPLATED BY THIS NOTE OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY
EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN AGREEMENT OR IN
ANY WAY RELATING TO THE LOAN AGREEMENT OR THE COLLATERAL (INCLUDING ANY ACTION
TO RESCIND OR CANCEL THIS NOTE, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
NOTE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS
A MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS NOTE.  BORROWER AND LENDER HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE
STATE OF NEW YORK, COUNTY OF QUEENS, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS NOTE AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH FEDERAL
OR STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS NOTE OR ANY OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT
OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF OR
THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS.
 
 
[Remainder of this page intentionally left blank; signature page to follow]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the day and year first above written.
 

 
165-25 147TH AVENUE, LLC,
 
a New York limited liability company
     
By:       Green Acquisition, Inc.,
 
             a New York corporation, its sole member
         
             By:  ___________________                    
 
             Name:  Jerome Cooper
 
             Title:    President






 
85-01 24TH AVENUE, LLC,
 
a New York limited liability company
     
By:       Triboro Acquisition, Inc.,
 
             a New York corporation, its sole member
         
             By: ___________________                     
 
             Name:  Jerome Cooper
 
             Title:    President


 
 
[Signature Page to $25,000,000.00 Promissory Note]

--------------------------------------------------------------------------------

 
 
Hartford Loan No. BHM0J4YP7
 
PROMISSORY NOTE
 
$10,500,000.00
July 1, 2010

 
THIS PROMISSORY NOTE (this “Note”) is made as of the 1st day of July, 2010 by
165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a New York limited
liability company (collectively, "Borrower") and HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY (“Lender”).
 
WITNESSETH:
 
WHEREAS, Hartford Life Insurance Company, Hartford Life and Accident Insurance
Company and Hartford Life and Annuity Insurance Company, each a Connecticut
corporation (collectively, “Lender”) collectively hold that certain Consolidated
Promissory Note dated July 1, 2010 (the “Consolidated Note”) upon which there
exists a present total outstanding principal balance of $45,500,000.00 in the
aggregate; and
 
WHEREAS, Borrower acknowledges, confirms and certifies that there are no
offsets, defenses or counterclaims to the payment of the Consolidated Note and
that the aggregate outstanding principal amount of the Consolidated Note is
$45,500,000.00; and
 
WHEREAS, Borrower and Lender desire to split, amend, modify and restate the
Consolidated Note as three (3) separate notes, each of which shall be secured by
the Property and the aggregate indebtedness thereby to evidence a principal
indebtedness in the amount of $45,500,000.00, together with interest thereon, on
the terms hereinafter set forth;
 
NOW, THEREFORE, Borrower and Lender hereby confirm that the Consolidated Note is
hereby superseded and replaced by, collectively, this Note, that certain
Promissory Note dated the date hereof from Borrower to the order of Hartford
Life Insurance Company in the stated principal amount of $25,000,000.00 (the
“Hartford Life Note”) and that certain Promissory Note dated the date hereof
from Borrower to the order of Hartford Life and Annuity Insurance Company in the
stated principal amount of $10,000,000.00 (the “Harford Annuity Note” and
together with the Hartford Life Note, collectively, the “Other Notes”), and the
indebtedness evidenced by the Consolidated Note has been amended and restated in
the principal amount of Forty-Five Million Five Hundred Thousand and 00/100
Dollars ($45,500,000.00) together with interest thereon as provided,
collectively, in this Note and the Other Notes, and this Note and the Other
Notes collectively modify and restate, in its entirety, the terms of the
Consolidated Note, as provided in the Other Notes and as follows:
 

 
 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, 165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a
New York limited liability company (collectively, "Borrower"), jointly and
severally promise and agree to pay to the order of HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY, a Connecticut corporation ("Lender"), in lawful money of the
United States of America, the principal sum of Ten Million Five Hundred Thousand
and 00/100 Dollars ($10,500,000.00) or so much thereof as may be outstanding and
payable to Lender under the Fixed Rate Term Loan Agreement of even date herewith
by and among Borrower and Hartford Life Insurance Company, Hartford Life and
Accident Insurance Company, and Hartford Life and Annuity Insurance Company (the
"Loan Agreement"), with interest on the unpaid principal sum owing thereunder at
the rate or rates or in the amounts computed in accordance with the Loan
Agreement, together with all other amounts due Lender under the Loan Agreement,
all payable in the manner and at the time or times provided in the Loan
Agreement.  Capitalized terms used herein, but not defined, shall have the
meanings assigned to them in the Loan Agreement.
 
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due Lender and unpaid under the Loan Agreement
on July 1, 2017, or on any earlier Maturity Date as set forth in the Loan
Agreement.  Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at the office or other location as Lender may
hereafter designate from time to time. Lender reserves the right to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds.
 
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of collateral at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
 
This Note evidences a portion of the principal amount advanced to, interest due
from and all amounts otherwise owed by Borrower under the Loan Agreement, and,
together with the Other Notes, are collectively defined as the “Note” in the
Loan Agreement.  This Note is secured by the liens and security interests
created under the Loan Documents (including those arising under the
Mortgage).  Reference is made to the Loan Agreement for provisions relating to
repayment of the indebtedness evidenced by this Note, including mandatory
repayment, acceleration following default, late charges, default rate of
interest, limitations on interest, restrictions on prepayment, and participation
interest (if any).
 

 
2

--------------------------------------------------------------------------------

 

Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 12 of the Loan Agreement.  This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York and of the United States of America.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER BORROWER NOR
LENDER SHALL BE RESPONSIBLE OR LIABLE TO THE
 
OTHER OR TO ANY OTHER PERSON FOR ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL
DAMAGES, WHICH MAY BE ALLEGED AS A RESULT OF THIS NOTE, OR THE TRANSACTION
CONTEMPLATED HEREBY, INCLUDING ANY BREACH OR OTHER DEFAULT BY ANY PARTY HERETO.
 
TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON THE TRANSACTION CONTEMPLATED BY THIS NOTE OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY
EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN AGREEMENT OR IN
ANY WAY RELATING TO THE LOAN AGREEMENT OR THE COLLATERAL (INCLUDING ANY ACTION
TO RESCIND OR CANCEL THIS NOTE, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
NOTE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS
A MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS NOTE.  BORROWER AND LENDER HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE
STATE OF NEW YORK, COUNTY OF QUEENS, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS NOTE AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH FEDERAL
OR STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS NOTE OR ANY OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT
OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF OR
THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS.
 
[Remainder of this page intentionally left blank; signature page to follow]
 

-
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the day and year first above written.
 

 
165-25 147TH AVENUE, LLC,
 
a New York limited liability company
     
By:       Green Acquisition, Inc.,
 
             a New York corporation, its sole member
         
             By: ___________________                     
 
             Name:  Jerome Cooper
 
             Title:    President






 
85-01 24TH AVENUE, LLC,
 
a New York limited liability company
     
By:       Triboro Acquisition, Inc.,
 
             a New York corporation, its sole member
         
             By: ___________________                     
 
             Name:  Jerome Cooper
 
             Title:    President




 
[Signature Page to $10,500,000.00 Promissory Note]
 

--------------------------------------------------------------------------------

 
 

 
Hartford Loan No. BHM0J4YP7
 
PROMISSORY NOTE
 
$10,000,000.00
July 1, 2010



 
THIS PROMISSORY NOTE (this “Note”) is made as of the 1st day of July, 2010 by
165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a New York limited
liability company (collectively, "Borrower") and HARTFORD LIFE AND ANNUITY
INSURANCE COMPANY (“Lender”).
 
WITNESSETH:
 
WHEREAS, Hartford Life Insurance Company, Hartford Life and Accident Insurance
Company and Hartford Life and Annuity Insurance Company, each a Connecticut
corporation (collectively, “Lender”) collectively hold that certain Consolidated
Promissory Note dated July 1, 2010 (the “Consolidated Note”) upon which there
exists a present total outstanding principal balance of $45,500,000.00 in the
aggregate; and
 
WHEREAS, Borrower acknowledges, confirms and certifies that there are no
offsets, defenses or counterclaims to the payment of the Consolidated Note and
that the aggregate outstanding principal amount of the Consolidated Note is
$45,500,000.00; and
 
WHEREAS, Borrower and Lender desire to split, amend, modify and restate the
Consolidated Note as three (3) separate notes, each of which shall be secured by
the Property and the aggregate indebtedness thereby to evidence a principal
indebtedness in the amount of $45,500,000.00, together with interest thereon, on
the terms hereinafter set forth;
 
NOW, THEREFORE, Borrower and Lender hereby confirm that the Consolidated Note is
hereby superseded and replaced by, collectively, this Note, that certain
Promissory Note dated the date hereof from Borrower to the order of Hartford
Life Insurance Company in the stated principal amount of $25,000,000.00 (the
“Hartford Life Note”) and that certain Promissory Note dated the date hereof
from Borrower to the order of Hartford Life and Annuity Insurance Company in the
stated principal amount of $10,500,000.00 (the “Harford Accident Note” and
together with the Hartford Life Note, collectively, the “Other Notes”), and the
indebtedness evidenced by the Consolidated Note has been amended and restated in
the principal amount of Forty-Five Million Five Hundred Thousand and 00/100
Dollars ($45,500,000.00) together with interest thereon as provided,
collectively, in this Note and the Other Notes, and this Note and the Other
Notes collectively modify and restate, in its entirety, the terms of the
Consolidated Note, as provided in the Other Notes and as follows:
 

 
 

--------------------------------------------------------------------------------

 

FOR VALUE RECEIVED, 165-25 147TH AVENUE, LLC and 85-01 24TH AVENUE, LLC, each a
New York limited liability company (collectively, "Borrower"), jointly and
severally promise and agree to pay to the order of HARTFORD LIFE AND ANNUITY
INSURANCE COMPANY, a Connecticut corporation ("Lender"), in lawful money of the
United States of America, the principal sum of Ten Million and 00/100 Dollars
($10,000,000.00) or so much thereof as may be outstanding and payable to Lender
under the Fixed Rate Term Loan Agreement of even date herewith by and among
Borrower and Hartford Life Insurance Company, Hartford Life and Accident
Insurance Company, and Hartford Life and Annuity Insurance Company (the "Loan
Agreement"), with interest on the unpaid principal sum owing thereunder at the
rate or rates or in the amounts computed in accordance with the Loan Agreement,
together with all other amounts due Lender under the Loan Agreement, all payable
in the manner and at the time or times provided in the Loan
Agreement.  Capitalized terms used herein, but not defined, shall have the
meanings assigned to them in the Loan Agreement.
 
If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due Lender and unpaid under the Loan Agreement
on July 1, 2017, or on any earlier Maturity Date as set forth in the Loan
Agreement.  Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at the office or other location as Lender may
hereafter designate from time to time. Lender reserves the right to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds.
 
Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of collateral at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for any amount called for hereunder.
 
This Note evidences a portion of the principal amount advanced to, interest due
from and all amounts otherwise owed by Borrower under the Loan Agreement, and,
together with the Other Notes, are collectively defined as the “Note” in the
Loan Agreement.  This Note is secured by the liens and security interests
created under the Loan Documents (including those arising under the
Mortgage).  Reference is made to the Loan Agreement for provisions relating to
repayment of the indebtedness evidenced by this Note, including mandatory
repayment, acceleration following default, late charges, default rate of
interest, limitations on interest, restrictions on prepayment, and participation
interest (if any).
 

 
2

--------------------------------------------------------------------------------

 

Borrower's liability hereunder is subject to the limitation on liability
provisions of Article 12 of the Loan Agreement.  This Note has been executed and
delivered in and shall be construed in accordance with and governed by the laws
of the State of New York and of the United States of America.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER BORROWER NOR
LENDER SHALL BE RESPONSIBLE OR LIABLE TO THE OTHER OR TO ANY OTHER PERSON FOR
ANY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHICH MAY BE ALLEGED AS A
RESULT OF THIS NOTE, OR THE TRANSACTION CONTEMPLATED HEREBY, INCLUDING ANY
BREACH OR OTHER DEFAULT BY ANY PARTY HERETO.
 
TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED ON THE TRANSACTION CONTEMPLATED BY THIS NOTE OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF ANY PARTY OR ANY
EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN AGREEMENT OR IN
ANY WAY RELATING TO THE LOAN AGREEMENT OR THE COLLATERAL (INCLUDING ANY ACTION
TO RESCIND OR CANCEL THIS NOTE, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS
NOTE WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE).  THIS WAIVER IS
A MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS NOTE.  BORROWER AND LENDER HEREBY
IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY FEDERAL OR STATE COURT IN THE
STATE OF NEW YORK, COUNTY OF QUEENS, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT
AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS NOTE AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND AGREE NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT SUBJECT TO THE JURISDICTION OF SUCH FEDERAL
OR STATE COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS NOTE OR ANY OTHER SECURITY DOCUMENT OR ANY OTHER DOCUMENT
OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER HEREOF OR
THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS.
 
 
[Remainder of this page intentionally left blank; signature page to follow]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the day and year first above written.
 

 
165-25 147TH AVENUE, LLC,
 
a New York limited liability company
     
By:       Green Acquisition, Inc.,
 
             a New York corporation, its sole member
         
             By:  _______________________                    
 
             Name:  Jerome Cooper
 
             Title:    President






 
85-01 24TH AVENUE, LLC,
 
a New York limited liability company
     
By:       Triboro Acquisition, Inc.,
 
             a New York corporation, its sole member
         
             By:  _______________________                    
 
             Name:  Jerome Cooper
 
             Title:    President



 

[Signature Page to $10,000,000.00 Promissory Note]
 
 

--------------------------------------------------------------------------------

 
